UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1533



T. JAMES ANDERSON, JR.,

                                            Plaintiff - Appellant,

          versus


ANDRE DAVIS, Honorable, District Court Judge,
United States District Court,

                                             Defendant - Appellee.



                            No. 01-1534



T. JAMES ANDERSON, JR.,

                                            Plaintiff - Appellant,

          versus


ANDRE DAVIS, Honorable, District Court Judge,
United States District Court,

                                             Defendant - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
846-L, CA-01-906-L)


Submitted:   May 31, 2001                   Decided:   June 8, 2001
Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. James Anderson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     T. James Anderson appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaints under

28 U.S.C.A. § 1915(e)(2)(B)(iii) (West Supp. 2000).         We have

reviewed the records and the district court’s opinions and find

that these appeals present no reversible error.      Accordingly, we

affirm on the reasoning of the district court.     See Anderson v.

Davis, Nos. CA-01-846-L; CA-01-906-L (D. Md. Mar. 26 & 28, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                            AFFIRMED



                                2